[Cite as Rayner v. Ohio Dept. of Transp., 2010-Ohio-4589.]

                                      Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




NEDRA S. RAYNER

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORTATION

       Defendant

        Case No. 2010-03207-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                         FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Nedra S. Rayner, filed a complaint against defendant,
Department of Transportation (ODOT), alleging that she suffered tire and wheel
damage to her 2004 Chrysler PT Cruiser as a proximate cause of negligence on the
part of ODOT in maintaining a hazardous condition on Lesh Road in Stark County.
Plaintiff stated she “was driving down Lesh Road coming from Louisville Ohio toward
Bob Evans (restaurant)” when her automobile struck a pothole causing the damage
claimed.      Plaintiff submitted a photograph depicting the damage-causing pothole.
Plaintiff recalled the incident occurred on September 9, 2009 at approximately 12:00
noon. Plaintiff seeks damages in the amount of $287.30, the cost of replacement parts.
The filing fee was paid.
        {¶ 2} 2)       Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact the City of Canton and not ODOT bears the maintenance
responsibility for Lesh Road where plaintiff’s incident occurred.            In support of the
request to dismiss, ODOT stated “[d]efendant has performed an investigation of this site
and Lesh Road falls under the maintenance jurisdiction of the City of Canton (See
Attached Maps).” ODOT further stated, “[a]s such this section of roadway is not within
the maintenance jurisdiction of the defendant.” Consequently, defendant contended the
City of Canton is the proper party defendant to plaintiff’s action.          The site of the
damage-causing incident was located in the City of Canton.
       {¶ 3} 3)    Plaintiff did not respond.
                                CONCLUSIONS OF LAW
       {¶ 4} Ohio Revised Code Section 5501.31 in pertinent part states:
       {¶ 5} “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director, but he may construct,
reconstruct, widen, resurface, maintain, and repair the same with or without the
cooperation of any municipal corporation, or with or without the cooperation of boards of
county commissioners upon each municipal corporation consenting thereto.”
       {¶ 6} The site of the damage-causing incident was not the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.




                                Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us
NEDRA S. RAYNER

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION

        Defendant

         Case No. 2010-03207-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Nedra S. Rayner                                   Jolene M. Molitoris, Director
210 East Gorgas Street                            Department of Transportation
Louisville, Ohio 44641                            1980 West Broad Street
                                                  Columbus, Ohio 43223
RDK/laa
4/27
Filed 5/14/10
Sent to S.C. reporter 9/17/10